Citation Nr: 1435265	
Decision Date: 08/07/14    Archive Date: 08/20/14

DOCKET NO.  09-27 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been presented to reopen the claim of entitlement to service connection for a back disability. 

2.  Entitlement to service connection for a back disability. 

3.  Whether new and material evidence has been presented to reopen the claim of entitlement to service connection for a prostate disability, to include as due to Agent Orange exposure. 

4.  Entitlement to service connection for a prostate disability, to include as due to Agent Orange exposure

5.  Entitlement to service connection for a psychiatric disorder, to include depressive disorder, anxiety disorder, and posttraumatic stress disorder (PTSD). 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Honan, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1965 to July 1967, including service in the Republic of Vietnam. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico. 

By way of background, the Board notes that the Veteran's service connection claim for benign prostatic hyperplasia was originally denied in a March 2000 rating decision, and his service connection claim for a back disability was originally denied in a May 2002 rating decision.  As to both rating decisions, the Veteran was notified of the outcome and did not file a notice of disagreement within one year, nor was any additional evidence received within one year of either decision.  See 38 C.F.R. § 3.156(b) (2013); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  Thus, these rating decisions became final based on the evidence then of record.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. § 20.1105 (2013).

In May 2002, the RO declined to reopen the Veteran's service connection claim for a prostate condition because it found that the evidence submitted was not new and material.  The Veteran did not timely appeal the issue, and no additional evidence was received within a year of the decision.  See 38 C.F.R. § 3.156(b) (2013); Bond, supra; see also Buie, supra.  As a result, this rating decision became final based on the evidence then of record.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. § 20.1105 (2013).

In March 2008, the Veteran submitted an application to reopen both service connection claims.  In an August 2008 rating decision, the RO declined to reopen either claim.  The Veteran timely perfected an appeal of both issues. 

In December 2010, the Board remanded the case for further development.  A review of the record reflects that there has been substantial compliance with the Board's remand directives.  Stegall v. West, 12 Vet. App. 268 (1998). 

In order to ensure that all potential psychiatric disorders are addressed, to include depressive disorder, anxiety disorder, and PTSD, the Board has restyled the psychiatric claim on appeal as shown on the title page.  See Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009) (holding that a claimant without medical expertise cannot be expected to precisely delineate the diagnosis of his mental illness; he filed a claim for the affliction that his mental condition, whatever it is, causes him).

The issues of entitlement to service connection for a back disability, entitlement to service connection for a prostate disability, to include as due to Agent Orange exposure, and entitlement to service connection for a psychiatric disorder, to include depressive disorder, anxiety disorder, and PTSD are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The May 2002 rating decision denied the claim of entitlement to service connection for a back disability; the Veteran was properly notified of the adverse outcome in a May 2002 letter and he did not file a notice of disagreement to appeal the RO's decision.

2.  Evidence received since the May 2002 rating decision is neither cumulative nor redundant, and raises a reasonable possibility of substantiating the Veteran's claim of service connection for a back disability.

3.  The March 2000 rating decision denied the claim of entitlement to service connection for a prostate disability; the Veteran was properly notified of the adverse outcome in an April 2000 letter and he did not file a notice of disagreement to appeal the RO's decision.

4.  Evidence received since the March 2000 rating decision is neither cumulative nor redundant, and raises a reasonable possibility of substantiating the Veteran's claim of service connection for a prostate disability.


CONCLUSIONS OF LAW

1.  The May 2002 rating decision denying service connection for a back disability is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2013).  

2.  New and material evidence has been received to reopen the service connection claim for a back disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

3.  The March 2000 rating decision denying service connection for a prostate disability is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2013).  

4.  New and material evidence has been received to reopen the service connection claim for a prostate disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In this decision, the Board reopens the Veteran's service connection claims for a back disability and a prostate disability.  To the extent that the Veteran seeks to reopen these claims, the Board's decision represents a complete grant of the benefits sought on appeal.  As such, no discussion of VA's duty to notify and assist is necessary.

New and Material Evidence - Laws and Regulations

The reopening of a claim of service connection which has been previously and finally disallowed requires that new and material evidence be presented since the last final disallowance of the claim.  38 U.S.C.A. § 5108.

Whether or not the RO reopened a claim is not dispositive, as it is the Board's jurisdictional responsibility to consider whether it is proper for a claim to be reopened.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

As the Veteran's current claims to reopen were received in March 2008, after the regulatory definition of new and material was last amended in August 2001, the current regulatory definition of new and material evidence applies.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The presumption of credibility is rebuttable when the evidentiary assertion is inherently incredible or when the fact asserted is beyond the competence of the person making the assertion.  King v. Brown, 5 Vet. App. 19, 21 (1993).

Evidence Previously Considered and Additional Evidence

With regard to the Veteran's back disability claim, the evidence of record that was previously considered at the time of the May 2002 rating decision consisted of service treatment records and VA treatment records.   Additional evidence presented since the May 2002 rating decision includes lay statements from the Veteran and updated VA treatment records.  The Veteran's back disability claim was previously denied on the basis that a current diagnosis of a back disability was not shown.  The Veteran's updated VA treatment records received since the prior rating decision contain an assessment of lumbar radiculopathy as reflected on the Veteran's Active Problems List in June 2013, as well as a diagnosis of chronic low back pain with radiculopathy in February 2014.  Given that the additional evidence has not been previously considered and relates to an unestablished fact necessary to prove the claim, namely, the existence of a current disability, it is both new and material.  

With regard to the Veteran's prostate disability claim, the evidence of record that was previously considered at the time of the March 2000 rating decision consisted of service treatment records, VA treatment records, records from the Hospital del Maestro, and a VA genitourinary examination report.  Additional evidence presented since the March 2000 rating decision includes lay statements from the Veteran, additional VA treatment records, and a May 2009 PIES response confirming service in Vietnam from July 1966 to July 1967.  The Veteran's prostate disability claim was previously denied on the bases that there was no evidence of the condition in service and no evidence showing that the condition was related to service.  The Veteran's lay statements, and in particular his March 2008 statement, included additional details regarding the circumstances of his service.  Therefore, because this additional evidence was not previously considered and relates to an unestablished fact necessary to prove the claim, it is material and sufficient to reopen the claim.  See Shade v. Shinseki, 24 Vet. App. 110 (2010) (evidence is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim). 

   
ORDER

New and material evidence having been received, the claim for service connection for a back disability is reopened and, to this extent only, the appeal is granted.

New and material evidence having been received, the claim for service connection for a prostate disability is reopened and, to this extent only, the appeal is granted.


REMAND

Back Disability

The Veteran has never been afforded a VA spine examination.  The Veteran's VA treatment records reflect a history of back pain.  January 2013 report findings from a bone scan of the entire body included an assessment of multilevel degenerative changes of the spine and recommended X-ray correlation of the lumbosacral spine.  A VA treatment note from June 2013 listed lumbar radiculopathy as one of the Veteran's active problems.  In February 2014, the Veteran was diagnosed with low back pain with radiculopathy.  The Veteran has submitted lay statements asserting that his back disability directly resulted from physical trauma incurred while serving in Vietnam.        

Given that the record contains a history of treatment for back pain, a diagnosis of lumbar radiculopathy, and the Veteran's assertions that this condition is related to service, a VA examination is required under the duty to assist.  On remand, the Veteran's outstanding VA treatment records should also be obtained.  

Prostate Disability

The Veteran has been diagnosed with benign prostatic hyperplasia.  He asserts that this condition is related to his service in Vietnam, to include exposure to Agent Orange.  While benign prostatic hyperplasia is not one of the enumerated diseases associated with exposure to herbicide agents under 38 C.F.R. § 3.309(e), the ineligibility of presumptive service connection does not preclude the Veteran from establishing service connection based on proof of direct causation.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  A May 2009 PIES response confirmed that the Veteran served in Vietnam.  Further, a March 2014 rating decision regarding a disability not currently on appeal conceded Agent Orange exposure.  As such, a VA medical opinion is required to address whether, regardless of the applicability of the presumption, the Veteran's prostate condition is related to service, to include Agent Orange exposure, on a facts-found basis.  The evidence currently of record, while insufficient to decide the claim, triggers VA's duty to provide the Veteran a VA examination.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  On remand, the Veteran's outstanding VA treatment records should also be obtained.   

Psychiatric Disorder

Together, the Veteran's VA treatment records and a June 2008 letter from his private psychiatrist reflect diagnoses of depressive disorder, anxiety disorder, and PTSD.  Multiple VA treatment notes document the Veteran's description of in-service stressors in Vietnam.  The Veteran endorsed "nervous trouble" on his July 1967 report of medical history at separation from service, and the accompanying examination report noted nervousness.  Where, as here, there are current diagnoses of psychiatric disorders, a notation of nervousness in the service records, and the Veteran's description of Vietnam stressors suggesting a relationship of the claimed condition to service, but inadequate evidence to decide the case, VA must provide the Veteran a psychiatric disorders examination under VA's duty to assist.  McLendon, 20 Vet. App. at 83.

The record reflects that the Veteran receives both VA and private treatment for his psychiatric condition.  As such, the Veteran's VA treatment records should be updated, and he should be provided the opportunity to submit any outstanding private treatment records or to authorize VA to obtain such records on his behalf.

In an April 2014 post-remand brief, the Veteran's representative pointed out that the Veteran's service personnel records are not associated with his claims file.  Because the information contained in the Veteran' service personnel records may be useful in clarifying the particular events to which he attributes his mental health problems, those records should be obtained on remand.  38 C.F.R. § 3.159(c)(2) (2013). 

Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding VA treatment records and associate them, physically or electronically, with the Veteran's claims file.  The most recent treatment note currently of record is dated November 7, 2011.  

2.  Make all attempts necessary to obtain the Veteran's service personnel records.  Include documentation in the claims file of all attempts made.  

If the service personnel records do not exist or further efforts to obtain them would be futile, notify the Veteran and his representative in accordance with 38 C.F.R. § 3.159(e).

3.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of his in-service and post-service symptomatology relating to his psychiatric, back, and prostate disabilities.  The Veteran should be provided an appropriate amount of time to submit this lay evidence. 

4.  Provide the Veteran an opportunity to submit any outstanding private psychiatric treatment records.  Provide the Veteran with the appropriate authorization for release form(s).

For any outstanding private treatment records identified by the Veteran, make at least two (2) attempts to obtain such records.  All attempts made must be documented in the claims file, to include the unavailability of any identified records.  For any identified records that are not obtained, notify the Veteran of such and provide him with an opportunity to submit those records directly.

5.  After the above development is completed, schedule the Veteran for a VA spine examination with an appropriate medical professional.  The Veteran's claims file must be reviewed by the examiner in conjunction with the examination.  All appropriate diagnostic testing should be accomplished, and all findings reported in detail.  

The examiner must provide an opinion as to whether it is at least as likely as not that any back disability, to include lumbar radiculopathy, is related to service.  

An explanation must be provided for any opinion expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

6.  Schedule the Veteran for a VA genitourinary examination by an appropriate medical professional.  The claims file should be reviewed by the examiner in conjunction with the examination. 

The examiner must provide an opinion as to whether it is at least as likely as not that the Veteran's prostate disability is related to service.  The examiner should specifically comment on the Veteran's herbicide exposure in Vietnam and discuss whether it is at least as likely as not that herbicide exposure in service could have caused the claimed condition. 

An explanation must be provided for any opinion expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

7.  Schedule the Veteran for a VA psychiatric disorders examination by an appropriate professional.  The claims file should be reviewed by the examiner in conjunction with the examination. 

The examiner must address the following:

a) Identify all psychiatric diagnoses present.  If the examiner determines that depressive disorder, anxiety disorder, and/or PTSD is not present, the examiner should so state.  

b) For every psychiatric diagnosis rendered, the examiner must opine as to whether it is at least as likely as not related to service or any event of service, to include the Veteran's service in Vietnam.  

An explanation must be provided for any opinion expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).   

8.  Then, readjudicate the claims.  If any benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


